Citation Nr: 1241331	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-29 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include asthma and chronic obstructive pulmonary disorder (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to February 1958.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to service connection for asthma.  

The Veteran confirmed in an August 2009 VA Form 9 and in a January 2011 statement submitted by his representative that he did not want a hearing in connection with this claim. 


FINDING OF FACT

A pulmonary disability began in service and has continued since.


CONCLUSION OF LAW

A pulmonary disability was incurred during active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

To the extent the Board is granting the claim of entitlement to service connection for a pulmonary disability, the issue on appeal is substantiated and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet App 362 (2001) (VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that he incurred a pulmonary disability during service.  

VA medical center (VAMC) treatment records indicate multiple diagnoses of COPD and a history of COPD and asthma.  Moreover, in October 2007, the assessment was COPD/asthma.  Therefore, the first criteria for service connection-a current disability-has been demonstrated.    

The Veteran has consistently reported, both to VA in connection with his claim and to his treating physicians, that his pulmonary symptoms began during service.  He would regularly experience difficulty breathing, including to the point that he would pass out and require treatment.  The Veteran reported that he was treated at the Iwo Jima Air Force Base Hospital in the late summer or early fall of 1957 following such an episode.  Reportedly, the Veteran had been told during service that putting gin in his coffee would help him with his symptoms and that he also used over-the-counter medications for years since service.  

The National Personnel Records Center (NPRC) has reported that the Veteran's service records were likely destroyed in a fire at that facility in 1973.  Destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision. Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  A memorandum regarding the unavailability of the Veteran's service records or clinical records from the Iwo Jima Air Force Base Hospital was issued in September 2010.  

In this case, only DD 214 has been obtained.  Service treatment records demonstrating any indication of a pulmonary disability have not been obtained.  However, this is not dispositive of whether the current pulmonary disorder(s) is related to service and does not preclude a grant of service connection here.

The Veteran's sister submitted a statement received in May 2009 in which she reported that the Veteran had written letters to her and her family while stationed in Japan.  In them, he described how his symptoms began after sulfur exposure while using a jackhammer.  He told them about how doing something like tying up his boots in the morning caused asthma attacks.  He would pass out and have to be treated at the dispensary, where blood tests and a shot were administered.  He also reported that he was told about gin in the coffee helping his symptoms and how his family would keep gin and inhalers around their homes to help with his wheezing.    

The Veteran and his sister are competent to report symptoms such as shortness of breath, fainting, and wheezing and when they began as well as events or treatment they personally experienced or were told about.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Their statements have been consistent and are considered to be credible.    

Therefore, the Board finds that the lay statements are sufficient to establish an in-service pulmonary injury and a continuity of symptoms since service.  

The Board acknowledges the absence of reported treatment for almost 50 years between discharge and the first treatment of record in August 2007.  However, the Veteran explained in his August 2009 VA Form 9 that he had not sought treatment until recently due to his low income.  

The Board finds that in the very least, the evidence is in equipoise as to whether the currently diagnosed asthma was incurred in service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a pulmonary disability.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a pulmonary disability is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


